--------------------------------------------------------------------------------

 
Exhibit 10.6

 
FIRST AMENDMENT TO THE
 
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
 
RIO VISTA ENERGY PARTNERS L.P.
 
This First Amendment to the First Amended and Restated Agreement of Limited
Partnership of Rio Vista Energy Partners L.P., dated as of October 26, 2005
(this “First Amendment”), is entered into by and between Rio Vista GP LLC, a
Delaware limited liability company, as the General Partner, and the Limited
Partners of Rio Vista Energy Partners L.P., a Delaware limited partnership
(the “Partnership”). Capitalized terms used, and not otherwise defined, herein
shall have the same meaning as set forth in the First Amended and Restated
Agreement of Limited Partnership of the Partnership dated as of September 16,
2004 (the “Partnership Agreement”).
 
WHEREAS, the General Partner and the Limited Partners are party to the
Partnership Agreement; and
 
WHEREAS, in accordance with Section 13.2 of the Partnership Agreement, on
August 9, 2005, the General Partner proposed an amendment to the Partnership
Agreement on the terms set forth herein; and
 
WHEREAS, in accordance with Section 13.3(d) of the Partnership Agreement, the
Partnership obtained an opinion of counsel dated September 20, 2005, to the
effect that such amendment will not affect the limited liability of any Limited
Partner under Delaware law; and
 
WHEREAS, in accordance with Section 13.2 of the Partnership Agreement, the
holders of a Unit Majority approved such amendment at a Special Meeting of the
Unitholders held on October 26, 2005; and
 
WHEREAS, in accordance with Section 2.6 of the Partnership Agreement, each of
the Limited Partners has constituted and appointed the General Partner as agent
and attorney-in-fact to execute any amendment to the Partnership Agreement
approved in accordance with the terms of the Partnership Agreement.
 
NOW, THEREFORE, the General Partner and the Limited Partners agree as follows:
 
1.             Amendment of Section 12.1 of the Partnership Agreement.
Paragraph (d) of Section 12.1 (Dissolution) of the Partnership Agreement which
currently reads:
 

 
“(d)
the sale of all or substantially all of the assets and properties of the
Partnership Group.”



is hereby amended to read as follows:



 
“(d)
the distribution to the Partners of all or substantially all of the net proceeds
from the sale of all or substantially all of the assets and properties of the
Partnership Group.”



2.             Effect of This Amendment. Except as expressly provided in this
First Amendment, the Partnership Agreement is reaffirmed and remains in full
force and effect.


3.             Incorporation by Reference. The provisions of the Partnership
Agreement, including without limitation Article 15 (General Provisions), are
incorporated herein by reference. All references to “this Agreement” contained
in such provisions shall be deemed to refer to the Partnership Agreement, as
amended by this First Amendment.


 

1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this First Amendment to the First
Amended and Restated Agreement of Limited Partnership of Rio Vista Energy
Partners L.P. as of the day and year first set forth above.



 
GENERAL PARTNER:
           
RIO VISTA GP LLC,
   
a Delaware limited liability company
                   
By:
/s/ Charles C. Handly      
Charles C. Handly, President
                           
LIMITED PARTNERS:
           
By:
Rio Vista GP LLC, General Partner,
      as agent and attorney-in-fact            
By:
/s/ Charles C. Handly      
Charles C. Handly, President
 

 
2

--------------------------------------------------------------------------------